DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.  Applicant argues the amended claims are not taught nor fairly suggested by the prior art cited in the previous Office Action.  Without conceding Applicant’s arguments, Examiner notes the amended claims were not present when the previous claims were examined. 
However, in the interest of examining the claims and advancing prosecution, Examiner notes the amended claim limitations are either disclosed or suggested by Price.  
Argument 1: The applicant argues that Price’s elliptical shape is not a circular shape.  Examiner respectfully disagrees.  Specifically, the examiner contends that an ellipse meets the broadest reasonable interpretation of “a circular shape”.  Circular is defined as “something that is shaped like a circle”.  Accordingly, the examiner contends that an elliptical slot of Price is shaped like a circle in that it is rounded like a circle.  If the applicant wishes for the limitation to be read as only a circle, the examiner encourages the applicant to amend the claims to recite such language, i.e. “a cross sectional shape of the holding hole is a circle” to avoid such an interpretation.
Argument 2: In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., that two helical surface contacts provide greater restricting force) are not recited in the rejected claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Applicant’s argument that two helical surface contacts provide greater restricting force is neither disclosed in the Instant Application, nor supported by Affidavit and is therefore considered supposition by the Examiner.   Examiner notes the Specification of the Instant Application is silent to two helical surface contacts provide greater restricting force.  Furthermore, Examiner contends that Price meets the current amended claim limitations of “the rotation about the center axial length direction of the orthodontic wire is restricted by a friction force between the holding hole and the orthodontic wire in a circumferential direction” because wire having a radius/diameter that fit into Price’s slot and contact the slot surface would also have rotation about the center axial length direction restricted by friction force between the holding hole in a circumferential direction.  That is the say, the applicant has provided no evidence that Price’s slot would not provide the same function of restricting rotation in a circumferential directly.  Accordingly, the applicant’s arguments are found to be non-persuasive. 
The amended claims being similar to the previously examined claims, in terms of scope, the previous 35 USC 103 Claim Rejections are maintained, as stated below. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-4 & 8 are rejected under 35 U.S.C. 103 as being unpatentable over Price, (US 4,167,202), hereinafter Price, in view of Mabuchi (US 2018/0204655), hereinafter Mabuchi. 
Regarding Claim 1, a wire bending apparatus (Col 2, Ln 52), comprising: 
a bushing grip (15) & (16) (Col 3, Ln 58-61 disclose the rolls [15] & [16] grip the wire and move it from the supply to the distal end of the wire bending apparatus when roll [15] is pivoted against roll [16] by swing arm [17] for bending a wire of a predetermined length.  Price discloses (Col 5, Ln 11-12) an operation on an entire wire, thus defining the length; Col 5, Ln 16-17 discloses the completed wire is fed into tray [52], as illustrated in at least Fig 2, having a finite, and thus predetermined, length; further Col 5, Ln 35-38 discloses modifying the twisting process for wires of lengths longer than the machine or of indefinite lengths, thus further implying the design is intended for wires of a predetermined length) into a predetermined shape (i.e. twisted together as disclosed in Col 4, Ln 67-68 through Col 5, Ln 1 ); 
Price further discloses a base portion (2); 
a supplying portion configured to move the wire along a length direction of the wire (Col 2, Ln 60-66 discloses various devices for feeding wire into the wire bending apparatus); 
a bushing holding portion (11) configured to hold at least a portion of a distal end of the supplied wire to restrict the wire from moving in a width direction of the wire; and a bending portion (15) & (16) (Col 3, Ln 58-61) discloses the rolls [15] & [16] are configured to rotate around the axis of the bushing holding portion [11]) which is positioned on the base portion so as to be rotatable about a rotation center axis and bends the portion of the distal end of the wire held by the bushing holding portion to a predetermined angle with respect to a supply direction of the wire as the bending portion is rotated (i.e. twisted together as disclosed in Col 4, Ln 67-68 through Col 5, Ln 1 ), 
wherein the bushing holding portion is formed to be hollow and includes a holding hole through which the wire is allowed to pass (Col 4, Ln 61-63; as illustrated in at least Fig 3), a cross section of the holding hole having a circular shape (Col 5, Ln 28-35 discloses alternate holding hole shapes as required by the wire configuration being twisted).  Examiner further notes that the holding hole shape, as disclosed by Price and illustrated in at least Fig 3, does meet the BRI of a circular shape since an elliptical shape is like a circle, as noted in the arguments above. 
Examiner further notes the wire comprises two or more wires including a first wire and a second wire (as illustrated in at least Fig 3) which are twisted with each other along the center axial length direction of the orthodontic wire (Col 3, Ln 60 discloses the twist about the longitudinal axis of the apparatus and since the wire is fed along that axis, as disclosed in Col 5, Ln 6-11, it also would be twisted along that axis) and 
a diameter of the holding hole has a size corresponding to a sum of diameters of the two or more wires (as illustrated in at least Fig 3; Examiner notes the wires to be twisted are shown as dashed circles, in Fig 3, and the size of the hole [13] corresponds to the combined width of both of the wires) 
so that a rotation about the center axial length direction of the wire is restricted to prevent the wire from being twisted at the time of bending by the bending portion (Examiner notes Price Fig 3 illustrates a slot, containing the two or more wires, which would prevent the wire from being twisted at the time of bending by the bending portion). 
Price is not explicit to the control of the rotation of the wire being restricted by a friction force between the holding hole and the orthodontic wire in a circumferential direction, however a skilled Artisan would recognize that some force would be required to retain and move the wires at they were being twisted, the holding hole being provided for exactly this purpose would be recognized to provide a friction force with the wire due to the contact between the interior of the holding hole and the exterior of the wire. 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wire bending apparatus, as disclosed by Price, wherein the rotation of the wire being restricted by a friction force between the holding hole and the orthodontic wire in a circumferential direction, in order to control the wires during manufacture. 
Examiner notes that orthodontic wire is not recited as having any properties distinguishing it from any other wire and has been interpreted for the purpose of examining the claims as wire. 
Price is not explicit to each of the wires is formed in a helix shape. 
Mabuchi teaches a wire bending apparatus (Para [0071], Ln 3) wherein each of the at least two wire members is formed in a helix shape along a center axial length direction of the wire (Para [0071], Ln 4; as illustrated in at least Fig 2A). 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wire bending apparatus, as disclosed by Price, wherein each of the at least two wire members is formed in a helix shape along a center axial length direction of the wire, as taught by Mabuchi, in order to produce a single twisted wire. 
Regarding Claim 3, combined Price/Mabuchi discloses the invention claimed as stated above. Price further discloses the bushing holding portion includes a bushing grip in which the holding hole is formed and the bushing grip is formed as a single structure that is not separated or disassembled (as illustrated in at least Fig 3) (Examiner notes the holding hole [13] is described as integral to the bushing holding portion [11], Col 4, Ln 61-63). 
Regarding Claim 4, combined Price/Mabuchi discloses the invention claimed as stated above. Price is not explicit to the wire is moved while overcoming friction with the holding hole during the supplying by the supplying portion, however Examiner notes that Price discloses the wire being fed by the supplying portion (Col 4, Ln 67-68) through the bushing holding portion (11) (Col 4, Ln 61-63).  A skilled Artisan would therefore recognize any contact between the wire and the bushing holding portion would generate friction which would be overcome by the feeding action of the supplying portion. 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to recognize any contact between the wire and the bushing holding portion would generate friction which would be overcome by the feeding action of the supplying portion. 
Regarding Claim 8, combined Price/Mabuchi discloses the invention claimed as stated above. Price further discloses the bending portion includes a rotary member rotatable about the rotation center axis by a predetermined angle with respect to the base portion (Col 3, Ln 58-61 discloses that the rolls [15] & [16] operate together to rotate about the longitudinal axis of the apparatus) and the bending member bends the portion of the distal end of the wire as the bending member is rotated while being in contact with the distal end of the wire (Col 4, Ln 67-68 through Col 5, Ln 1; Examiner notes that a twist of the wire is a bend). Price is not explicit to an eccentric bending member. 
Mabuchi teaches a bending member formed on the rotary member to be eccentric to the rotation center axis (as illustrated in at least Fig 24). Mabuchi teaches the purpose of the eccentric is to automatically absorb any length difference created when the two wires are twisted together (Para [0071], Ln 8-14 & 17-19). 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wire bending apparatus as disclosed by Price, to include the bending member formed on the rotary member to be eccentric to the rotation center axis, as taught by Mabuchi, to automatically absorb any length difference created when the two wires are twisted together. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Torelli (US 3,180,372), hereinafter Torelli. Torelli teaches a wire bending apparatus. 
Henshaw (US 3,225,533), hereinafter Henshaw. Henshaw teaches a ring spinning apparatus. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fred C Hammers whose telephone number is (571)272-9870. The examiner can normally be reached M-F, 0080-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRED C HAMMERS/
Examiner
Art Unit 3725



/ADAM J EISEMAN/           Supervisory Patent Examiner, Art Unit 3725